Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art references found are Li et al., Bazakos et al., Prokoski.
 	Li et al. relate a technique to detect spoofed human faces.  The technique include computing a test feature distance between the test image data in the first spectral region and the test image data in the second spectral region, determining, based on a predetermined relationship, whether the human face to which the test image data in the first and second spectral regions corresponds is a real human face or a spoofed human face, and modify a behavior of the computing device.
Bazakos et al.  disclose a face detection and recognition system having several arrays imaging a scene at different bands of the infrared spectrum.
Prokoski discloses a biometric identification system directed toward use of dual-band visual-infrared imaging with appropriate techniques for integrating the analysis of both images to distinguish less reliable from more reliable image components, so as to generate a composite image comprised of layers.
 	Independent claim 1 is distinguishable from the prior art in that it requires features “determine a relative distance measure by comparing the first measure based on the first number of pixels corresponding to the first object to a second measure based on a second number of pixels corresponding to a second object in the first image; modify the first measure of pixel values based on the relative distance measure; perform a comparison of the modified first measure of pixel values to a third measure of pixel values determined from a second image of a second object; and when the comparison determines that the modified first measure is equal to the third measure of pixel values within a tolerance, determine that the first object and the second object are a same object ”.
 	The remaining claims require similar above features.   None of the prior art whether taken singly or in combination discloses the combination of such features.  The primary reason for the allowance of the claims is the inclusion of such features in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668